Citation Nr: 0013805	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-19 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to July 
1997.  

This matter arises from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

As a preliminary matter, the Board observes that at his 
personal hearing before the undersigned Board Member, the 
veteran submitted additional medical evidence pertaining to 
his claim for service connection.  In addition, he submitted 
a signed waiver allowing the Board to review that evidence 
directly without consideration by the agency of original 
jurisdiction (RO).  Accordingly, the Board will proceed with 
its review of the case at this time.  See generally 
38 U.S.C.A. § 1304 (c) (West 1991).  


FINDING OF FACT

The veteran has been diagnosed with a low back disorder, and 
has produced medical evidence of a nexus or link between that 
low back disorder and his active service.  


CONCLUSION OF LAW

The veteran's claim for service connection for a low back 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive, but only possible to satisfy the initial 
burden of § [5107].  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1995).  In the absence of a well-grounded claim, there is 
no duty to assist the claimant in developing facts pertinent 
to the claim, and the claim must fail.  See Epps v. Gober, 
126 F.3d 1464, 1468 (1997); Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en 
banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be evidence (i.e. 
medical) of a current disability.  Third, there must be 
evidence of a nexus or link between the in-service injury or 
disease and the current disability, as shown through the 
medical evidence.  See Epps, supra.  Lay or medical evidence, 
as appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 1995); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Alternatively, 
a claim may be well grounded based on the application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b) (1999).  See Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  

In the present case, the veteran contends that he injured his 
lower back on two separate occasions in the service, and that 
he currently experiences severe pain and functional 
impairment due to those injuries.  Service connection for a 
cervical spine disorder is currently in effect.  The 
veteran's service medical records show that he was primarily 
treated for injuries to the cervical spine in service.  
However, in August 1994, he was seen for complaints of low 
back pain, and was diagnosed with low back strain with muscle 
spasm.  He had tenderness at L-2, and had palpable spasm with 
decreased range of motion.  The report of the veteran's 
service separation examination shows that he had what was 
characterized as "brown-cord syndrome" resulting from a 
1992 neck injury, that he had severe problems with his neck 
and with chronic back pain, and that he was then seeing a 
chiropractor.  

In September 1997, the veteran underwent a VA rating 
examination.  The report of that examination shows that the 
veteran reported having sustained a series of neck/cervical 
spine injuries, and had been diagnosed with "Brown-Sequard" 
syndrome.  The examiner stated that the veteran's lumbar 
spine was without bony tenderness, deformity, discoloration, 
or soft tissue swelling.  The veteran reportedly had 60 
degrees of flexion, 10 degrees of extension, left and right 
rotation of 20 degrees, and left and right lateral flexion of 
20 degrees without pain.  X-rays of the lumbosacral spine 
were unremarkable.  The examiner concluded with a diagnosis 
of chronic low back pain secondary to a "musculoskeletal 
syndrome."  However, the examiner also concluded that the 
physical and neurological examinations revealed a "preserved 
range of motion" of the lumbar spine.  

In support of his claim for service connection, the veteran 
submitted statements and treatment records from his 
chiropractor, Thomas L. Pamer, D.C.  Dr. Pamer stated, in 
substance, that the veteran suffered from a low back disorder 
that had been incurred as a result of injuries sustained 
during his active service.  According to Dr. Pamer, if the 
cervical spine had "suffered a compressive and jarring 
injury, the lumbar spine, in all probability, will suffer due 
to the above for mentioned osseous and neuronal 
involvement."  He further stated, in a June 1999 letter, 
that it was his opinion that the injuries the veteran 
sustained in service, which had been diagnosed as "brown 
cord syndrome" of the cervical spine, involved not only the 
cervical region, but also the lumbar spine, because of 
complaints of lumbosacral pain immediately following the 
injuries.  Dr. Pamer also included clinical treatment records 
showing a slight to moderate limitation of motion in the 
lumbar spine with moderate pain on left lateral flexion at 
the L3-S1 levels.  X-rays taken in April 1999 showed mild 
sclerosing of the left ilio transverse ligament; left 
functional lumbar curvature at L1-S1 levels; right spinous 
rotation at L1-3 levels; mild left spinous L-5; posterior 
disc thinning at the L5-S1 level; and retroflexion 
subluxation complex demonstrated at L1 on 2, L2 on 3, L3 on 
4, L4 on 5, and L5 on S1.  Dr. Pamer also included X-ray 
findings dated in August 1999, which showed right inferior 
tilt at the sacral base (sacral unleveling); a right 
functional convexity of lumbar curvature at L3-4, and L5-S1; 
right lateral disc wedge complex at L3-4 and L4-5; left 
spinous rotation subluxation complex at L2-5; anterioflexion 
subluxation of L-5 noted in relation to L-4 with a "break in 
George's line;" facet jamming demonstrated at L5-S1, 
especially on the left; and early sclerosis of the ilial 
transverse ligament on the left.  Dr. Pamer concluded with a 
diagnosis of lumbar subluxation complex, complicated by 
lumbar segmental dysfunction, facet imbrication; and a disc 
wedge complex.  

The veteran appeared at a personal hearing in April 2000 
before the undersigned Board Member at the RO.  He testified 
that he had sustained injuries to his neck and back in 
service on several occasions.  He testified that he had been 
diagnosed with a "Brown's - Sequard" syndrome, and that he 
had experienced problems with his neck and back since 
sustaining his injuries.  In addition, the veteran testified 
that during the course of his VA rating examination conducted 
in September 1997, his low back was not evaluated at all.  He 
indicated that he was receiving treatment for his low back 
from Dr. Pamer, and that his employer, Sprint Communications, 
provided him with an ergonomic chair for his low back.  While 
in service, the veteran testified that the only treatment he 
received for his low back involved physical therapy.  He 
stated that he was unaware of what his in-service X-rays 
revealed. 

The Board has evaluated the foregoing, and concludes that the 
veteran has presented a well-grounded claim for service 
connection for a low back disorder.  He has asserted that he 
sustained a low back injury in service, and was diagnosed 
with low back strain with muscle spasm in August 1994.  The 
range of motion studies conducted pursuant to the September 
1997 VA rating examination show that the veteran appeared to 
have had a moderately restricted range of motion at that 
time, although the examiner characterized his range of motion 
as "preserved."  In any event, the medical documentation 
and treatment records received from Dr. Pamer shows a current 
diagnosis of a low back disorder, and concludes with Dr. 
Pamer's opinion that such low back disorder was incurred as a 
result of injuries sustained during the veteran's active 
service.  

Accordingly, the Board finds that such medical evidence 
satisfies the elements of a well-grounded claim for service 
connection for a low back disorder.  Dr. Pamer's opinion is 
sufficient to satisfy the medical nexus requirement.  See 
Epps, supra.  However, while the veteran's claim for service 
connection is found to be well grounded, further evidentiary 
development is necessary in order that the case can be 
properly adjudicated.  Such development will be addressed in 
the REMAND portion of the decision below.  


ORDER

The veteran's claim for service connection for a low back 
disorder is well grounded, and to this extent only, the 
appeal is granted.  


REMAND

Given that the veteran has presented evidence of a well-
grounded claim for service connection for a low back 
disorder, the Board observes that the VA has a further 
obligation to assist him in the development of evidence to 
support his claims.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 
F.3d 1464.  The veteran has presented medical evidence of a 
current low back disorder, which has been related by medical 
evidence to his active service.  

As noted, the veteran has described sustaining two injuries 
to his low back in service, and the letter of June 1999 
received from Dr. Pamer indicates that his medical conclusion 
was based, in part, on the veteran's description of such in-
service injuries.  The veteran was shown to have lumbosacral 
strain with muscle spasm in service, and the service medical 
records as well as Dr. Pamer indicated that the veteran 
suffered from "brown cord syndrome."  Dr. Pamer further 
characterized the veteran's low back disorder as involving a 
compression injury.  In addition, medical treatment records 
were received documenting treatment for the veteran's low 
back.  Given the opinion offered by Dr. Pamer that the 
veteran suffers from a low back disorder that was incurred in 
service, the Board finds that further evidentiary development 
is necessary.  The Board finds that further examination with 
review of all of the pertinent evidence of record, including 
the veteran's service medical records would assist the Board 
in making a determination in this case.

Therefore, this case is REMANDED for the following action:  

1.  The RO should contact the veteran, 
and after obtaining any necessary 
authorization, should obtain and 
associate with the claims file any 
medical treatment records pertaining to 
the veteran's claimed low back disorder 
dated since the time of the last request 
for such information.  

2.  The veteran should be scheduled to 
undergo a VA orthopedic examination to 
determine the nature and etiology of any 
low back disorder.  The examiner is 
requested to offer an opinion as to 
whether any low back disorder is present.  
If no low back disorder is found on 
thorough and objective examination, the 
examiner should so indicate.  If the 
veteran is found to have a low back 
disorder, the examiner is requested to 
offer an opinion as to the etiology of 
that disorder.  Specifically, the 
examiner is requested to offer an opinion 
as to the likelihood that any diagnosed 
low back disorder is related to any 
incident of the veteran's military 
service.  All indicated studies and tests 
should be performed.  In addition, the 
veteran's claims file should be made 
available to the examiner for review in 
advance of the scheduled examination.  In 
particular, the examiner is requested to 
review the medical statement and 
treatment records received from Thomas L. 
Pamer, D.C.  Any opinions based upon 
objective findings on examination should 
be reconciled with those findings offered 
by Dr. Pamer.  A complete rationale for 
all opinions expressed should be provided 
in the typewritten examination report.  

3.  The RO should then adjudicate the 
veteran's claim for service connection on 
the basis of all the available evidence.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case wherein all pertinent 
statutes and regulations must be fully 
set forth.  The veteran should then be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further action.  

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



